FILED
                               NOT FOR PUBLICATION                          SEP 18 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



INGRID ANGGRAINI RUMAGIT; et al.,                  No. 10-70050

               Petitioners,                        Agency Nos. A096-053-952
                                                               A096-053-953
  v.                                                           A096-053-954
                                                               A096-053-955
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.                         MEMORANDUM *



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Ingrid Anggraini Rumagit and her family, natives and citizens of Indonesia,

petition for review of the Board of Immigration Appeals’ (“BIA”) order denying

their motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny in part and dismiss in part

the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ untimely motion

to reopen because they did not establish changed circumstances in Indonesia to

qualify for the regulatory exception to the time limit. See 8 C.F.R.

§ 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 989-90. Further, we reject petitioners’

contention that the BIA’s decision was insufficient. See id. at 990 (BIA need not

“write an exegesis on every contention,” just “consider the issues raised, and

announce its decision in terms sufficient to enable a reviewing court to perceive

that it has heard and thought and not merely reacted”) (internal quotations and

citation omitted).

      Despite our prior decision, Rumagit v. Mukasey, No. 05-71388, 2008 WL
4429530 (9th Cir. Sept. 26, 2008), in which the court applied the disfavored group

analysis to Rumagit’s withholding of removal claim and rejected it, petitioners also

contend their case should be reopened, based on a change in law, for assessment of

Rumagit’s withholding of removal claim under the disfavored group analysis. We

lack jurisdiction to review this contention because petitioners did not raise it to the

BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                     10-70050